MEMORANDUM **
Keney Amadeus Paniagua-Maldonado, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of the immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal *906and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.
Even assuming Paniagua-Maldonado was credible, substantial evidence supports the denial of his asylum claim because he did not demonstrate that the single attack that he experienced in 1994 was on account of an imputed political opinion or social group membership. See Ochave v. INS, 254 F.3d 859, 865 (9th Cir.2001).
Because Paniagua-Maldonado failed to demonstrate eligibility for asylum, he necessarily fails to satisfy the standard for withholding of removal. See id. at 868.
Paniagua-Maldonado also failed to demonstrate that it is more likely than not that he will be tortured if returned to Guatemala. See Gui v. INS, 280 F.3d 1217, 1230 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.